      Case 3:21-cv-00046 Document 22 Filed on 07/12/21 in TXSD Page 1 of 7



CBL.14059


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION

 KURTIS MELCHER; and HENRY                     §
 SEGURA;                                       §
                                               §
            Plaintiffs                         §
                                               §   CIVIL ACTION NO. 3:21-CV-046
 V.                                            §
                                               §
 TITLEMAX OF TEXAS, INC.; NJC                  §
 ASSET REPO LLC; and                           §
 MVCONNECT, LLC.;                              §
      Defendants.                              §


 DEFENDANT NJC ASSET REPO LLC’S ORIGINAL ANSWER AND AFFIRMATIVE
        DEFENSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW NJC ASSET REPO LLC (“NJC”), Defendant named in the above enti-

tled and numbered cause, and files this its Original Answer and Affirmative Defenses to Plaintiffs’

First Amended Complaint [DKT #19], and for same would respectfully show unto the Court as

follows:

                                           PARTIES

1.      NJC lacks knowledge or information to form a belief about the truth of the factual allega-

tions in Paragraph “1”.

2.      NJC lacks knowledge or information to form a belief about the truth of the factual allega-

tions in Paragraph “2”.

3.      NJC lacks knowledge or information to form a belief about the truth of the factual allega-

tions in Paragraph “3”.



DEFENDANT ASSET REPO, LLC’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 1
      Case 3:21-cv-00046 Document 22 Filed on 07/12/21 in TXSD Page 2 of 7




4.     NJC admits it is a Texas entity doing business in the State of Texas. NJC denies the re-

maining allegations in Paragraph “4”.

5.     NJC lacks knowledge or information to form a belief about the truth of the factual allega-

tions in Paragraph “5”.

                                 JURISDICTION AND VENUE

6.     NJC neither admits nor denies the allegations in Paragraph “6”, as they consist of legal

conclusions to which no response is required.

                                 FACTUAL ALLEGATIONS

7.     NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “7”.

8.     NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “8”.

9.     NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “9”.

10.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “10”.

11.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “11”.

12.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “12”.

13.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “13”.




DEFENDANT ASSET REPO, LLC’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 2
      Case 3:21-cv-00046 Document 22 Filed on 07/12/21 in TXSD Page 3 of 7




14.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “14”.

15.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “15”.

16.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “16”.

17.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “17”.

18.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “18”.

19.    NJC admits it entered into a contract with Defendant MVTrac to repossess the Vehicle in

response to Paragraph “19”.

20.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “20”.

21.    NJC admits it repossessed the Vehicle on January 12, 2021.

22.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “22”.

23.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “23”.

24.    NJC lacks knowledge or information sufficient to form a belief about the truth of the factual

allegations in Paragraph “24”.




DEFENDANT ASSET REPO, LLC’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 3
      Case 3:21-cv-00046 Document 22 Filed on 07/12/21 in TXSD Page 4 of 7




25.    NJC admits it was contacted by the Pearland Police Department regarding the Vehicle.

NJC lacks knowledge or information sufficient to form a belief about the truth of the remaining

factual allegations in Paragraph “25”.

26.    NJC admits it dropped the Vehicle off at a third-party auction on January 12, 2021, and no

longer maintained possession of the Vehicle. NJC lacks knowledge or information sufficient to

form a belief about the truth of the remaining factual allegations in Paragraph “26”.

27.    NJC denies it returned the Vehicle to Plaintiffs. NJC lacks knowledge or information suf-

ficient to form a belief about the truth of the remaining factual allegations in Paragraph “27”.

28.    NJC denies each and every allegation in Paragraph “28”.

29.    NJC denies any allegations of damages to the Vehicle or other property owned by Plain-

tiffs. NJC lacks knowledge or information sufficient to form a belief about the truth of the remain-

ing factual allegations in Paragraph “29”.

                                  COUNT ONE
                     NEGLIGENCE CLAIM AGAINST DEFENDANTS

30.    NJC, in response to Paragraph “30” of the Complaint, repeat and reallege each and every

answer contained in Paragraphs “1” through “29” of this Answer as though fully set forth herein.

31.    NJC neither admit nor deny the allegations in Paragraph “31” as they consist of legal con-

clusions to which no response is required.

32.    NJC denies each and every allegation in Paragraph “32”.

33.    NJC denies each and every allegation in Paragraph “33”.

                                 COUNT TWO
                     CONVERSION CLAIM AGAINST DEFENDANTS

34.    NJC, in response to Paragraph “34” of the Complaint, repeat and reallege each and every

answer contained in Paragraphs “1” through “23” of this Answer as though fully set forth herein.



DEFENDANT ASSET REPO, LLC’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 4
      Case 3:21-cv-00046 Document 22 Filed on 07/12/21 in TXSD Page 5 of 7




35.    NJC denies each and every allegation in Paragraph “35”.

36.    NJC denies each and every allegation in Paragraph “36”.

37.    NJC denies each and every allegation in Paragraph “37”.

38.    NJC denies each and every allegation in Paragraph “38”.

39.    NJC denies each and every allegation in Paragraph “39”.

40.    NJC denies each and every allegation in Paragraph “40”.


                              COUNT THREE
            FDCPA CLAIM AGAINST DEFENDANT NJC ASSET REPO, LLC
                         AND DEFENDANT MVTRAC


41.    NJC, in response to Paragraph “41” of the Complaint, repeat and reallege each and every

answer contained in Paragraphs “1” through “40” of this Answer as though fully set forth herein.

42.    NJC denies each and every allegation in Paragraph “42”.

43.    NJC denies each and every allegation in Paragraph “43”.

44.    NJC denies each and every allegation in Paragraph “44”.

                           AMOUNT OF DAMAGES DEMANDED

45.    NJC denies Plaintiffs are entitled to compensatory and punitive damages as alleged in Par-

agraph “45”.

46.    NJC denies Plaintiffs are entitled to remedies under the FDCPA, including statutory dam-

ages, costs and attorney’s fees or any other relief sought in Paragraph “46”.

47.    Defendant denies Plaintiffs are entitled to any relief sought in Paralegal “47”.




DEFENDANT ASSET REPO, LLC’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 5
      Case 3:21-cv-00046 Document 22 Filed on 07/12/21 in TXSD Page 6 of 7




                          DEFENDANTS’ AFFIRMATIVE DEFENSES

48.     NCJ affirmatively pleads that, even if Plaintiffs prove the allegation in their Complaint,

which NJC expressly denies, NJC is not liable for any alleged violations of the Federal Debt Col-

lections Practices Act (“FDCPA”). Specifically, FDCPA, Section 1692k(c), exculpates persons

who make simple mistakes notwithstanding the use of reasonable procedures adopted to prevent

such mistakes. Because of the professional nature of NJC’s business, NJC maintains policies, pro-

cedures and practices to prevent the kinds of mistakes alleged by Plaintiffs. Any actions taken

which could be misconstrued as a violation of the FDCPA was a bona fide mistake, notwithstand-

ing the use of reasonable procedures NJC has adopted to avoid such mistakes. See 15 U.S.C. §

1692k(c).

49.     NJC affirmatively pleads it is not liable to Plaintiffs because the alleged injuries, harm

and/or other damages suffered by Plaintiffs, if any, were directly or proximately caused by the acts

of one or more third-parties, for whom NJC has no control or responsibility and is not liable.

50.     NJC affirmatively pleads that the jury should consider the comparative fault or causative

negligence of any other party, settling party, designated responsible third party, and/or non-party

for their actions or inactions as they relate to the events made the basis of this lawsuit and to

Plaintiffs’ claims and alleged damages.

51.     NJC is not liable to Plaintiffs because of a mistake.

52.     If NJC is found liable, NJC intends to seek a reduction of damages under the proportionate

responsibility statute.




DEFENDANT ASSET REPO, LLC’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 6
      Case 3:21-cv-00046 Document 22 Filed on 07/12/21 in TXSD Page 7 of 7




        WHEREFORE, PREMISES CONSIDERED, Defendant NJC ASSET REPO LLC

prays that Plaintiffs take nothing by this suit and that relief sought by Plaintiffs be denied in all

aspects and that Court grant Defendant NJC ASSET REPO LLC such other and further relief, in

law and in equity, to which it is justly entitled.


                                        Respectfully submitted,

                                        FEE, SMITH, SHARP & VITULLO, LLP


                                        /S/ Bryan P. Reese
                                        BRYAN P. REESE
                                        State Bar No. 00789791
                                        Three Galleria Tower
                                        13155 Noel Road, Suite 1000
                                        Dallas, Texas 75240
                                        972-934-9100
                                        972-934-9200 [Fax]

                                        ATTORNEY FOR DEFENDANT
                                        NJC ASSET REPO LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that I furnished a copy of this document on July 12, 2021 to all counsel of
record via Electronic Filing Procedure.


                                                /s/ Bryan P. Reese
                                                BRYAN P. REESE




DEFENDANT ASSET REPO, LLC’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 7
